Name: Commission Regulation (EC) No 450/2004 of 10 March 2004 on the issuing of system A3 export licences in the fruit and vegetables sector (lemons)
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32004R0450Commission Regulation (EC) No 450/2004 of 10 March 2004 on the issuing of system A3 export licences in the fruit and vegetables sector (lemons) Official Journal L 072 , 11/03/2004 P. 0081 - 0082Commission Regulation (EC) No 450/2004of 10 March 2004on the issuing of system A3 export licences in the fruit and vegetables sector (lemons)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), and in particular the third subparagraph of Article 35(3) thereof,Whereas:(1) Commission Regulation (EC) No 305/2004(2) opens an invitation to tender setting the indicative refund rates and indicative quantities for system A3 export licences, which may be issued, other than those tendered for as part of food aid.(2) In the light of the tenders submitted, the maximum refund rates and the percentages of quantities to be awarded for tenders quoting those maximum rates should be set.(3) In the case of lemons, the maximum rate necessary to award licences for the indicative quantity up to the quantities tendered for is not more than one-and-a-half times the indicative refund rate,HAS ADOPTED THIS REGULATION:Article 1In the case of lemons, the maximum refund rates and the percentages for reducing the quantities awarded under the invitation to tender opened by Regulation (EC) No 305/2004 shall be fixed in the Annex.Article 2This Regulation shall enter into force on 11 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 March 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 268, 9.10.2001, p. 8. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64).(2) OJ L 52, 21.2.2004, p. 3.ANNEXIssuing of system A3 export licences in the fruit and vegetable sector (lemons)>TABLE>